       Case 2:20-cv-00060-RMP    ECF No. 69    filed 08/02/21   PageID.1065 Page 1 of 2



 1

 2                                                                        FILED IN THE
                                                                      U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON

 3
                                                                Aug 02, 2021
 4                                                                   SEAN F. MCAVOY, CLERK




 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7     ERICA DAVIS, as Personal
       Representative of the Estate of            NO: 2:20-CV-60-RMP
 8     Andrew Dale Davis, deceased, and
       minor children JC and SD;                  ORDER EXTENDING PRIOR
 9     MICHAEL M. MASCHMEYER, as                  PROTECTIVE ORDER
       Personal Representative of the Estate
10     of R. Wayne Estopinal, deceased;
       JAMES JOHNSON and BRADLEY
11     HERMAN, individually, and as
       Independent Co-Administrators of the
12     Estate of Sandra Johnson, deceased;
       and OLD REPUBLIC AEROSPACE,
13     INC.,

14                              Plaintiffs,

15           v.

16     TAMARACK AEROSPACE
       GROUP, INC., and LOUISIANA
17     WORKERS COMPENSATION
       CORPORATION,
18
                                Defendants.
19

20          BEFORE THE COURT is the Stipulation of Plaintiff Old Republic

21    Aerospace, Inc. and Defendant Tamarack Aerospace, Inc. pursuant to Rule 26(c),



     ORDER EXTENDING PRIOR PROTECTIVE ORDER ~ 1
       Case 2:20-cv-00060-RMP       ECF No. 69     filed 08/02/21   PageID.1066 Page 2 of 2



 1    Fed. R. Civ. P., extending to them in the Old Republic Subrogation case, Case No.

 2    2:20-CV-421-RMP, now consolidated into the three Consolidated Estate Cases,

 3    Case No. 2:20-CV-060-RMP, that the Protective Order entered on May 3, 2021

 4    in Case No. 2:20-CV-060-RMP, ECF No. 62.

 5          The Court, having reviewed the record, and finding good cause to support

 6    the relief sought, GRANTS the Stipulated Motion, ECF No. 68, to extend the May

 7    3, 2021, Protective Order, ECF No. 62, to Old Republic and Tamarack in Case No.

 8    2:20-CV-421-RMP, now consolidated into the Consolidated Estate Case, under the

 9    above consolidated caption.

10          IT IS SO ORDERED. This District Court Clerk is directed to enter this

11    Order and provide copies to counsel.

12          DATED August 2, 2021.

13

14                                                   s/ Rosanna Malouf Peterson
                                                 ROSANNA MALOUF PETERSON
15                                                United States District Court Judge

16

17

18

19

20

21



     ORDER EXTENDING PRIOR PROTECTIVE ORDER ~ 2
